DETAILED ACTION
Status of Claims: Claims 1-40 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20190393988 A1) in view of Zhang et al. (US 20200236657 A1).
Regarding claim 1, Bae et al. disclose a method comprising: receiving, by a user equipment (UE), a resource configuration from a base station for transmissions without dynamic grant, wherein the resource configuration defines K resources for K transmissions of a transport block (TB) (paragraph [0011]; UE is configured to transmit a number of uplink signals repeatedly on resources configured by the BS within a predetermined time for grant free uplink transmissions) (fig. 15-16; each HPN is for transmitting TB (initial and repetitions)); and transmitting, by the UE, an initial transmission of the TB without dynamic grant of the TB using a resource among the K resources (paragraphs [0336-0338]; number of transmissions are transmitted using the number of allocated resources. The start of initial transmission may be delayed at a random time in the predetermined time for the grant free transmission) (also see paragraphs [0309-0311] and fig. 15-16). However, Bae et al. may not explicitly suggest K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources. Zhang et al. from the same or similar field of endeavor suggest K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources (paragraphs [0005] [0035] and fig. 3c; receiving configuration of resource allocation for grant free transmission of repetitions. The first transmission may start with the unit #2 of the grant free resource (which is after the beginning of the grant free resource) and repetition is transmitted at unit #3). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Bae et al.’s method/system where K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources as suggested by Zhang et al. The motivation would have been to provide schemes that meet performance requirement to improve data transmission and reception (paragraph [0003]).
Regarding claim 2, Bae et al. further suggest wherein each of the K resources supports initial transmission of the TB without dynamic grant (paragraph [0045]; resource allocation is configured including initial transmission) (paragraph [0257]; each initial transmission for grant free can be performed in an interval between initial transmission resources) (fig. 18; initial transmission (1st TX) is supported in each HARQ process (2 processes shown)).   
Regarding claim 3, Bae et al. further suggest transmitting, by the UE, a retransmission of the TB using a next available resource of the K resources (fig. 15-18).  
Regarding claim 4, Bae et al. further suggest wherein the resource configuration is received via radio resource control (RRC) signaling (paragraphs [0132-0133]; RRC signaling is used as one type of scheduling for grant free UL transmission) (paragraphs [0358] [0410-0411]).  
Regarding claim 5, Bae et al. further suggest wherein the resource configuration is received via a combination of radio resource control (RRC) signaling and downlink control information (DCI) signaling (paragraphs [0132-0134]; grant free UL transmission can be scheduled using two types of signaling (RRC and PDCCH)).  
Regarding claim 6, Bae et al. further suggest wherein the K resources correspond to a same hybrid automatic repeat request (HARQ) process identifier (ID) for transmissions without dynamic grant (fig. 17-18; resources for transmissions correspond to HARQ process IDs (IDs 1-4 in fig. 17 and IDs 1-2 in fig. 18).  
Regarding claim 7, Bae et al. further suggest wherein the HARQ process ID is determined based on the initial transmission (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed).  
Regarding claim 8, Bae et al. further suggest wherein the HARQ process ID is determined based on an index of a time unit where the resource used for the initial transmission is located, a periodicity, and a configured maximum number of HARQ processes (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed) (paragraphs [0315] [0344]; HARQ process IDs related to periodically allocated resources. HARQ process ID also related to number of repetitions) (paragraph [0394]; HARQ process ID of grant free UL transmission is configured for a case that the maximum number of HARQ processes is N).  
Regarding claim 9, Bae et al. disclose a user equipment (UE) comprising: a processor; and a non-transitory computer readable storage medium storing (paragraph [0011]; UE is configured to transmit a number of uplink signals repeatedly on resources configured by the BS within a predetermined time for grant free uplink transmissions) (fig. 15-16; each HPN is for transmitting TB (initial and repetitions)); and transmit an initial transmission of the TB without dynamic grant of the TB using a resource among the K resources (paragraphs [0336-0338]; number of transmissions are transmitted using the number of allocated resources. The start of initial transmission may be delayed at a random time in the predetermined time for the grant free transmission) (also see paragraphs [0309-0311] and fig. 15-16). However, Bae et al. may not explicitly suggest K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources. Zhang et al. from the same or similar field of endeavor suggest the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources (paragraphs [0005] [0035] and fig. 3c; receiving configuration of resource allocation for grant free transmission of repetitions. The first transmission may start with the unit #2 of the grant free resource (which is after the beginning of the grant free resource) and repetition is transmitted at unit #3). Therefore it would 
 Regarding claim 10, Bae et al. further suggest wherein each of the K resources supports initial transmission of the TB without dynamic grant (paragraph [0045]; resource allocation is configured including initial transmission) (paragraph [0257]; each initial transmission for grant free can be performed in an interval between initial transmission resources) (fig. 18; initial transmission (1st TX) is supported in each HARQ process (2 processes shown)).  
Regarding claim 11, Bae et al. further suggest transmitting a retransmission of the TB using a next available resource of the K resources (fig. 15-18).  
Regarding claim 12, Bae et al. further suggest wherein the resource configuration is received via radio resource control (RRC) signaling (paragraphs [0132-0133]; RRC signaling is used as one type of scheduling for grant free UL transmission) (paragraphs [0358] [0410-0411]).  
Regarding claim 13, Bae et al. further suggest wherein the resource configuration is received via a combination of radio resource control (RRC) signaling and downlink control information (DCI) signaling (paragraphs [0132-0134]; grant free UL transmission can be scheduled using two types of signaling (RRC and PDCCH)).  
Regarding claim 14, Bae et al. further suggest wherein the K resources correspond to a same hybrid automatic repeat request (HARQ) process identifier (ID) for transmissions without dynamic grant (fig. 17-18; resources for transmissions correspond to HARQ process IDs (IDs 1-4 in fig. 17 and IDs 1-2 in fig. 18).  
Regarding claim 15, Bae et al. further suggest wherein the HARQ process ID is determined based on the initial transmission (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed).  
Regarding claim 16, Bae et al. further suggest wherein the HARQ process ID is determined based on an index of a time unit where the resource used for the initial transmission is located, a periodicity, and a configured maximum number of HARQ processes (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed) (paragraphs [0315] [0344]; HARQ process IDs related to periodically allocated resources. HARQ process ID also related to number of repetitions) (paragraph [0394]; HARQ process ID of grant free UL transmission is configured for a case that the maximum number of HARQ processes is N).  
Regarding claim 17, Bae et al. disclose a method comprising: transmitting, by a base station, a resource configuration to a user equipment (UE) for transmissions by the UE without dynamic grant from the base station, wherein the resource configuration defines K resources for K transmissions of a transport block (TB) (paragraph [0011]; UE is configured to transmit a number of uplink signals repeatedly on resources configured by the BS within a predetermined time for grant free uplink transmissions) (fig. 15-16; each HPN is for transmitting TB (initial and repetitions)); and receiving, by the base station, an initial transmission without dynamic grant of the TB using a resource among the K resources (paragraphs [0336-0338]; number of transmissions are transmitted using the number of allocated resources. The start of initial transmission may be delayed at a random time in the predetermined time for the grant free transmission) (also see paragraphs [0309-0311] and fig. 15-16). However, Bae et al. may not explicitly suggest K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is received using resource among the K resources that is after a beginning resource of the K resources. Zhang et al. from the same or similar field of endeavor suggest the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is received using resource among the K resources that is after a beginning resource of the K resources (paragraphs [0005] [0035] and fig. 3c; receiving configuration of resource allocation for grant free transmission of repetitions. The first transmission may start with the unit #2 of the grant free resource (which is after the beginning of the grant free resource) and repetition is transmitted at unit #3). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Bae et al.’s method/system where the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or 
Regarding claim 18, Bae et al. further suggest wherein each of the K resources supports initial transmission of the TB without dynamic grant (paragraph [0045]; resource allocation is configured including initial transmission) (paragraph [0257]; each initial transmission for grant free can be performed in an interval between initial transmission resources) (fig. 18; initial transmission (1st TX) is supported in each HARQ process (2 processes shown)).   
Regarding claim 19, Bae et al. further suggest receiving, by the base station, a retransmission of the TB using a next available resource of the K resources (fig. 15-18).  
Regarding claim 20, Bae et al. further suggest wherein the resource configuration is received via radio resource control (RRC) signaling (paragraphs [0132-0133]; RRC signaling is used as one type of scheduling for grant free UL transmission) (paragraphs [0358] [0410-0411]).  
Regarding claim 21, Bae et al. further suggest wherein the resource configuration is received via a combination of radio resource control (RRC) signaling and downlink control information (DCI) signaling (paragraphs [0132-0134]; grant free UL transmission can be scheduled using two types of signaling (RRC and PDCCH)).  
Regarding claim 22, Bae et al. further suggest wherein the K resources correspond to a same hybrid automatic repeat request (HARQ) process identifier (ID) for transmissions without dynamic grant (fig. 17-18; resources for transmissions correspond to HARQ process IDs (IDs 1-4 in fig. 17 and IDs 1-2 in fig. 18).  
Regarding claim 23, Bae et al. further suggest wherein the HARQ process ID is determined based on the initial transmission (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed).  
Regarding claim 24, Bae et al. further suggest wherein the HARQ process ID is determined based on an index of a time unit where the resource used for the initial transmission is located, a periodicity, and a configured maximum number of HARQ processes (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed) (paragraphs [0315] [0344]; HARQ process IDs related to periodically allocated resources. HARQ process ID also related to number of repetitions) (paragraph [0394]; HARQ process ID of grant free UL transmission is configured for a case that the maximum number of HARQ processes is N).  
Regarding claim 25, Bae et al. disclose a base station comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: transmit a resource configuration to a user equipment (UE) for transmissions by the UE without dynamic grant from the base station, wherein the resource configuration defines K resources for K transmissions of a transport block (TB) (paragraph [0011]; UE is configured to transmit a number of uplink signals repeatedly on resources configured by the BS within a predetermined time for grant free uplink transmissions) (fig. 15-16; each HPN is for transmitting TB (initial and repetitions)); and receive an initial transmission without dynamic grant of the TB using a resource among the K resources (paragraphs [0336-0338]; number of transmissions are transmitted using the number of allocated resources. The start of initial transmission may be delayed at a random time in the predetermined time for the grant free transmission) (also see paragraphs [0309-0311] and fig. 15-16). However, Bae et al. may not explicitly suggest K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is received using resource among the K resources that is after a beginning resource of the K resources. Zhang et al. from the same or similar field of endeavor suggest the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is received using resource among the K resources that is after a beginning resource of the K resources (paragraphs [0005] [0035] and fig. 3c; receiving configuration of resource allocation for grant free transmission of repetitions. The first transmission may start with the unit #2 of the grant free resource (which is after the beginning of the grant free resource) and repetition is transmitted at unit #3). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Bae et al.’s method/system where the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial 
Regarding claim 26, Bae et al. further suggest wherein each of the K resources supports initial transmission of the TB without dynamic grant (paragraph [0045]; resource allocation is configured including initial transmission) (paragraph [0257]; each initial transmission for grant free can be performed in an interval between initial transmission resources) (fig. 18; initial transmission (1st TX) is supported in each HARQ process (2 processes shown)).   
Regarding claim 27, Bae et al. further suggest receiving, by the base station, a retransmission of the TB using a next available resource of the K resources (fig. 15-18).  
Regarding claim 28, Bae et al. further suggest wherein the resource configuration is received via radio resource control (RRC) signaling (paragraphs [0132-0133]; RRC signaling is used as one type of scheduling for grant free UL transmission) (paragraphs [0358] [0410-0411]).  
Regarding claim 29, Bae et al. further suggest wherein the resource configuration is received via a combination of radio resource control (RRC) signaling and downlink control information (DCI) signaling (paragraphs [0132-0134]; grant free UL transmission can be scheduled using two types of signaling (RRC and PDCCH)).  
Regarding claim 30, Bae et al. further suggest wherein the K resources correspond to a same hybrid automatic repeat request (HARQ) process identifier (ID) for transmissions without dynamic grant (fig. 17-18; resources for transmissions correspond to HARQ process IDs (IDs 1-4 in fig. 17 and IDs 1-2 in fig. 18).  
Regarding claim 31, Bae et al. further suggest wherein the HARQ process ID is determined based on the initial transmission (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed).  
Regarding claim 32, Bae et al. further suggest wherein the HARQ process ID is determined based on an index of a time unit where the resource used for the initial transmission is located, a periodicity, and a configured maximum number of HARQ processes (paragraph [0017]; HARQ process ID may be determined based on a resource on which initial transmission is performed) (paragraphs [0315] [0344]; HARQ process IDs related to periodically allocated resources. HARQ process ID also related to number of repetitions) (paragraph [0394]; HARQ process ID of grant free UL transmission is configured for a case that the maximum number of HARQ processes is N).  
Regarding claim 33, Bae et al. disclose a system comprising: a base station configured to transmit a resource configuration for transmissions without dynamic grant from the base station, wherein the resource configuration defines K resources for K transmissions of a transport block (TB) (paragraph [0011]; UE is configured to transmit a number of uplink signals repeatedly on resources configured by the BS within a predetermined time for grant free uplink transmissions) (fig. 15-16; each HPN is for transmitting TB (initial and repetitions)); and a user equipment (UE) configured to receive the resource configuration, and to transmit an initial transmission without dynamic grant of the TB using a resource among the K resources (paragraphs [0336-0338]; number of transmissions are transmitted using the number of allocated resources. The start of initial transmission may be delayed at a random time in the predetermined time for the grant free transmission) (also see paragraphs [0309-0311] and fig. 15-16). However, Bae et al. may not explicitly suggest K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources. Zhang et al. from the same or similar field of endeavor suggest the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources (paragraphs [0005] [0035] and fig. 3c; receiving configuration of resource allocation for grant free transmission of repetitions. The first transmission may start with the unit #2 of the grant free resource (which is after the beginning of the grant free resource) and repetition is transmitted at unit #3). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Bae et al.’s method/system where the K transmissions including an initial transmission and one or more retransmissions, K being an integer greater than or equal to 2; and the initial transmission is transmitted among the K resources that is after a beginning resource of the K resources as 
 Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 1, 9, 17, 25, and 33 have been considered but are moot in view of the new ground of rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476